Name: 80/955/Euratom: Council Decision of 7 October 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D095580/955/Euratom: Council Decision of 7 October 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 269 , 14/10/1980 P. 0009 - 0009****( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 . COUNCIL DECISION OF 7 OCTOBER 1980 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 80/955/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ), AS AMENDED BY DECISION 73/45/EURATOM ( 2 ), AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 29 MARCH 1977 REPLACING MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS A SEAT HAS BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE FOLLOWING THE RESIGNATION OF MRS A.S . GITTELSON , OF WHICH THE COUNCIL WAS INFORMED ON 25 JUNE 1980 ; CONSIDERING THE NOMINATION SUBMITTED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 25 JUNE 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR G.H . STEVENS IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MRS A.S . GITTELSON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT LUXEMBOURG , 7 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN